IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania State Police, Bureau of     :
Liquor Control Enforcement,              :
                         Appellant       :
                                         :
                  v.                     :
                                         :   No. 2706 C.D. 2015
Big D Restaurants, LLC                   :


                                 ORDER

            AND NOW, this 10th day of November, 2016, it is ORDERED
that the above-captioned opinion filed September 8, 2016, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                       ___________________________
                                       ANNE E. COVEY, Judge